UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:March31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— ENXNET, INC. (Exact name of registrant as specified in its charter) ————— Oklahoma 000-30675 73-1561191 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 11333 E. Pine Street, Suite 92 - Tulsa, OK 74116 (Address of principal executive offices & zip code) (918) 592 – 0015 Registrant's telephone number, including area code: ————— Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. ¨ YesýNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.¨YesýNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10K or any amendment to this Form10K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨Yes ýNo The aggregate market value of the voting common equity held by non-affiliates of the registrant on September30, 2009 (the last business day of the registrant’s most recently completed second fiscal quarter), was $4,155,497. On June27, 2010, the registrant had 36,628,429 shares of common outstanding. Documents incorporated by reference:None. Table of Contents ENXNET, INC. FORM 10K INDEX PAGE PART I Item 1. Description of Business 2 Item 1A. Risk Factors 5 Item 2. Description of Property 7 Item 3. Legal Proceedings 7 Item 4. Reserved 7 PART II Item 5. Market for Common Equity and Related Stockholder Matters 7 Item 6. Selected Financial Data 8 Item 7. Management's Discussion and Analysis of Financial Conditionand Results of Operation 8 Item 8. Financial Statements 11 Item 9. Changes In And Disagreements With Accountants On Accounting and Financial Disclosure 11 Item 9A. Controls and Procedures 11 Item 9B. Other Information 12 PART III Item 10. Directors, Executive Officers, and Corporate Governance 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions 17 Item 14. Principal Accountant Fees and Services 17 Item 15. Exhibits 17 Signatures 18 Table of Contents PART I FORWARD LOOKING STATEMENTS This Report on Form10K (including the Exhibits hereto) contains certain "forward-looking statements" within the meaning of the of Section27A of the Securities Act of 1933, Section21E of the Securities Exchange Act of 1934, and the Private Securities Litigation Reform Act of 1995, such as statements relating to our financial condition, results of operations, plans, objectives, future performance and business operations. Such statements relate to expectations concerning matters that are not historical fact. Accordingly, statements that are based on management's projections, estimates, assumptions and judgments are forward-looking statements. These forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "plan," "estimate," "approximately," "intend," and other similar words and expressions, or future or conditional verbs such as "should," "would," "could," and "may." In addition, we may from time to time make such written or oral "forward-looking statements" in future filings (including exhibits thereto) with the Securities and Exchange Commission (the “Commission" or "SEC"), in our reports to stockholders, and in other communications made by or with our approval. These forward-looking statements are based largely on our current expectations, assumptions, plans, estimates, judgments and projections about our business and our industry, and they involve inherent risks and uncertainties. Although we believe that these forward-looking statements are based upon reasonable estimates and assumptions, we can give no assurance that our expectations will in fact occur or that our estimates or assumptions will be correct, and we caution that actual results may differ materially and adversely from those in the forward-looking statements. Forward-looking statements involve known and unknown risks, uncertainties, contingencies and other factors that could cause our or our industry's actual results, level of activity, performance or achievement to differ materially from those discussed in or implied by any forward-looking statements made by or on behalf of us and could cause our financial condition, results of operations or cash flows to be materially adversely effected. Accordingly, investors and all others are cautioned not to place undue reliance on such forward-looking statements. In evaluating these statements, some of the factors that you should consider include those described below under "Risk Factors" and elsewhere in this Report on Form10K. ITEM 1. BUSINESS. Overview EnXnet, Inc. (the "Company") was formed under the laws of the State of Oklahoma on March30, 1999. It is a business and technology development enterprise engaged in the development, marketing, and licensing of emerging technologies and innovative business strategies and practices.Enxnet is primarily focusing on products, solutions and services that support and enhance multimedia management. Products and Services ThinDisc The Thin Disc is our Optical Disc Having a Reduced Planar Thickness.Thin Disc’s primary function is to make any size optical disc thinner with reading capability in players that play optical disc media. The Company has filed for a United States and an international patent covering the technology included in the Thin Disc.On March 31, 2010 the Company announced receiving the official Patent for the Optical Disc Having A Reduced Planar Thickness. Tap ‘n Go II We received a patent for our Optical Disc having remote reading capabilities on May 27, 2010. 2 Table of Contents DVDplus The Company entered into a license on June2, 2003 with DVDplus International, Inc. to manufacture and market DVDplus in the United States, Canada, and Mexico. DVDplus is a dual sided, hybrid optical disc media that uniquely combines two distinct content storage formats for distribution on a single disc, a DVD (digital versatile disc) on one side and a CD (compact disc) on the other. DVDplus allows content publishers to integrate their visual and audio assets into a single distribution. Utilizing the latest in manufacturing technology, the CD and DVD layers are bonded together to provide a multi-format hybrid disc, which is compatible with all CD, CD-ROM, DVD ROM formats, and is readable and capable of playback in conventional CD and DVD players and including players that are found in personal computers alike. DVDplus allows content publishers to integrate their visual and audio assets into a single distribution, such as releasing a DVD movie and its soundtrack together. Disc Security Tag Disc Security Tag, (DSTag), is an invention which utilizes proprietary Electronic Article Surveillance (EAS) tags embedded or adhered to a DVD or CD during the injection mold phase of the manufacturing process. Products, to which this process is applied, provide unique item identification for its customers and clients. Manufacturers that use this product are given the opportunity to enhance the integrity of their product while providing added value to their customers (retailers). This will help reduce or stop the enormous losses attributed to employee and retail theft. Additionally, it can give content developers, manufacturers, and distributors the ability to protect their investment by providing an efficient means to authenticate legitimate products over counterfeit products produced by unauthorized manufacturers. On May23, 2003, the Company filed a patent for DSTag and on May21, 2004, the Company filed an international patent for DSTag. On September 29, 2009 the Company announced receiving the official Patent for the Passive Resonant Reflector. EnXcase EnXcase combines two distinct features for the DVDplus (OneDisc - two-sided DVD-CD) optical disc media market. The outer styling of the case has the unique feature of a semi-rounded top. The second feature is a theft deterrent ring found within the inner structure of the EnXcase. The Company developed this unique case primarily for use with the DVDplus (OneDisc) two-sided disc format. The Companyfiled for a United States patent on EnXcase on October10, 2003 and was awarded the patent on June19, 2006. ClearVideo License The Company acquired exclusive licensing rights in March 2000 from Iterated Systems, Inc., to compile, use, copy and modify ClearVideo Source Code and to create and manufacture products and services.Ryan Corley acquired the rights for using the ClearVideo Source Code for video/audio streaming over the internet of TV type programming and content. Additionally, the license agreement provides that the Company may sublicense any products and services that it creates using the technology under the licensing agreement. The license was acquired for a $250,000 note payable and the issuance of 297,500 shares of common stock, valued at $2,975. The Company entered into an agreement with Ryan Corley, the President on January 2, 2002 and majority stockholder of the Company, whereby the Company acquired his license agreement for video/audio streaming over the internet of TV type programming and content using the ClearVideo Source Code. The Company issued 1,000,000 shares of restricted common stock valued at $100,000 for the license. The licenses are being amortized over 10 years which is the estimated useful life of the patent covering the technology. ClearVideo Technology ClearVideo utilizes fractal digitization creating the smallest file possible while virtually duplicating the quality of the original. ClearVideo can reduce video file sizes by approximately 95-99% and virtually duplicates the quality of the original files. ClearVideo enhances how video with synchronized audio files are transmitted over both narrow and broadband lines. ClearVideo works equally well with NTSC, PAL, or SECAM (the three different TV formats used around the world) television as well as the Internet. It can be effectively used worldwide for the compression and transmission of video files for the broadcast industry. Medical D-Tect-OR We are partners with BAHF, LLC in a joint effort called Medical D-Tect-OR™. Medical D-Tect-OR™ has developed a Retained Foreign Object Detection System. This D-Tect-OR™ detection technology uses a hand held wand that is capable of detecting surgical instruments and surgical products such as gauze, laparoscopy sponges, and operating room towels that may have been left in the body during a surgical procedure. Medical D-Tect-OR has filed for patent protection. 3 Table of Contents Manufacturing The Company will not manufacture any of its products. We will outsource any manufacturing needs. Distribution The Company has not distributed any of the products created with the use of the Company's technology. The licensees of the Company's product offerings will be responsible for the distribution. The Company plans to match manufacturers with its licensees to facilitate sale efforts. Marketing The Company markets ThinDisc and DVDplus, and intends to market Security Tags, EnXcase, and ClearVideo by licensing the technology to individual manufacturers. Manufacturers will promote this product offering to distributors, production companies, and the content creation firms in order to increase their sales. Patents The Company hasreceived covering ThinDisc. The Company believes that this patent will afford protection under existing patent laws against infringement. There is no assurance, however, that third parties will not attempt to infringe on the ThinDisc patents. Iterated Systems, Inc., the developer and licensor of ClearVideo software has twenty-four U.S. Patents and fourteen various international patents covering the methods, apparatus and processes used in compressing digital data, fractal encoding of data streams, fractal transformation of data, fractal compression of data, protecting the technology. The Company believes that these patents afford protection under existing patent laws against infringement for a period of time ranging from two years to twelve years. There is no assurance, however, that third parties will not infringe on the ClearVideo patents. The Company has filed for a patent covering Disc Security Tag (DSTag). The Company believes that this patent will afford protection under existing patent laws against infringement. There is no assurance, however, that third parties will not attempt to infringe on the Disc Security Tag (DSTag) patents. The Company has received a patent covering EnXcase. The Company believes that this patent will afford protection under existing patent laws against infringement. There is no assurance, however, that third parties will not attempt to infringe on the EnXcase patents. The Company has filed for Patent covering rights for “Passive Resonant Reflector” primarily for Electronic Article Surveillance (EAS) tags. The Company believes that this Patent will afford protection under existing Patent laws against infringements. There is no assurance; however, that third parties will not attempt to infringe on the “Passive Resonant Reflector” EAS tags Patents. The Company has received a Design Patent covering an Antenna for a Storage Disc. The Company believes that this Patent will afford protection under existing Patent law against infringement. There is no assurance, however, that third parties will not attempt to infringe on the Antenna for a Disc design Patents. Competition There are numerous companies offering various types of services and products similar to the Company's, some of which have more financial and technical resources than the Company and there can be no assurance that in the future, the Company will be able to compete successfully with our competitors. There are numerous companies offering various types of security tag technologies and services. The Company can offer no assurance that in the future, the Company will be able to compete successfully with other companies providing similar technology and services. 4 Table of Contents Governmental Regulation The Company is not aware of any governmental regulations which affect the manufacture, licensing, development or sale of any of its products other than those imposed applicable to technical data included in Export/Import Regulations imposed by the United States government and those controlling regulations and regulations of countries into which any products may be imported. Company's Office The Company's offices and technology center are located at 11ine St, Ste 92, Tulsa, Oklahoma74116 and its telephone number is (918) 592-0015. Employees The Company has one full-time employee and two consultants. The president and CEO of the Company is not receiving or accruing a salary at this time. ITEM 1A. RISK FACTORS. No Operating History and Limited Revenues. The Company has no record of profitable operations and there is nothing at this time that assumes the Company's plans will ultimately prove successful. The Company's Independent Certified Public Accountant's report on the Company's March31, 2010 and 2009, financial statements contained an explanatory paragraph which expressed substantial doubt about the Company's ability to continue as a going concern due to the Company's recurring losses from operations and working capital deficit. Lack of Market Research. The Company has conducted limited research and has not engaged other entities on its behalf to conduct market research and provide management with assurance that market demand exists for the business contemplated by the Company. Securities are Subject to Penny Stock Rules. The Company's shares are "penny stocks" consequently they are subject to Securities and Exchange Commission regulations which impose sales practice requirements upon brokers and dealers in order to make risk disclosures available to customers before effecting any transactions therein. Lack of Key Personnel Insurance. The Company has not obtained key personnel life insurance on the lives of any of the officers or directors of the Company. The death or unavailability of one or all of the officers or directors of the Company could have a material adverse impact on the operation of the Company. Uninsured Risks. The Company may not be insured against all losses or liabilities which may arise from operations, either because such insurance is unavailable or because the Company has elected not to purchase such insurance due to high premium costs or other reasons. Need for Subsequent Funding. The Company believes it will need to raise additional funds in order to achieve profitable operations. The Company's continued operations therefore will depend upon the availability of cash flow, if any, from its operations or its ability to raise additional funds through bank borrowings or equity or debt financing. There is no assurance that the Company will be able to obtain additional funding when needed, or that such funding, if available, can be obtained on terms acceptable to the Company. If the Company cannot obtain needed funds, it may be forced to curtail or cease its activities. Need for Additional Key Personnel. The Company employs one full time employee. The success of the Company's proposed business will depend, in part, upon the ability to attract and retain qualified employees. The Company believes that it will be able to attract competent employees, but no assurance can be given that the Company will be successful in this regard. If the Company were unable to engage and retain the necessary personnel, its business would be materially and adversely affected. 5 Table of Contents Reliance upon Directors and Officers. The Company is wholly dependent, at the present, upon the personal efforts and abilities of its Officers and employees who will exercise control over the day-to-day affairs of the Company, and upon its Directors, most of whom are engaged in other activities, and will devote limited time to the Company's activities. Accordingly, while the Company may solicit business through its Officers, there can be no assurance as to the volume of business, if any, which the Company may succeed in obtaining, nor that its proposed operations will prove to be profitable. The Company at present does not have any commitments regarding its proposed operations and there can be no assurance that any commitments will be forthcoming. Issuance of Additional Shares. The Company has available as of June 01, 2010 approximately 163,891,571 shares of Common Stock or 81.95% of the 200,000,000 authorized shares of Common Stock of the Company still remained unissued. The Board of Directors has the power to issue such shares, without shareholder approval. The Company may also issue additional shares of Common Stock pursuant to a plan and agreement of merger with a private corporation. Although the Company presently has no commitments, contracts or intentions to issue any additional shares to other persons, the Company may in the future attempt to issue shares to raise capital, acquire products, equipment or properties, or for other corporate purposes. Non-Arms' Length Transaction. The number of shares of Common stock issued to present shareholders of the Company was arbitrarily priced and may not be considered the product of arms' length transactions. Indemnification of Officers and Directors for Securities Liabilities. The Articles of Incorporation of the Company provide that the Company may indemnify any Director, Officer, agent and/or employee as to those liabilities and on those terms and conditions that are specified in the Oklahoma Business Corporation Act. Further, the Company may purchase and maintain insurance on behalf of any such persons whether or not the Company would have the power to indemnify such person against an insured liability. The foregoing could result in substantial expenditures by the Company and prevent any recovery from such Officers, Directors, agents and employees for losses incurred by the Company as a result of their actions. Further, the Company has been advised that in the opinion of the Securities and Exchange Commission, indemnification is against public policy as expressed in the Securities Act of 1933, as amended, and is, therefore, unenforceable. Limited Public Market for Securities. The Company's stock is traded under the symbol "EXNT" on the NASD OTC Bulletin Board, and under the symbol "AOHMDW" on the Frankfurt, Berlin and Stuttgart Stock Exchanges in Germany The stock has traded sporadically and there is no assurance that a trading market will continue to develop in the future, or that it will be sustained. A shareholder of the Company's securities may, therefore, be unable to resell the securities should he/she desire to do so. Furthermore, it is unlikely that a lending institution will accept the Company's securities as pledged collateral for loans unless a regular trading market develops. Cumulative Voting, Preemptive Rights and Control. There are no preemptive rights in connection with the Company's Common Stock. Cumulative voting in the election of Directors is not provided for. Accordingly, the holders of a majority of the shares of Common Stock, present in person or by proxy, will be able to elect all of the Company's Board of Directors. No Dividends Anticipated. The Company at the present time does not anticipate paying dividends, cash or otherwise, on its Common Stock in the foreseeable future. Future dividends will depend on earnings, if any, of the Company, its financial requirements and other factors. Investors who anticipate the need of an immediate income from their investment in the Company's Common Stock should refrain from purchasing the Company's securities. 6 Table of Contents ITEM 2. DESCRIPTION OF PROPERTY. The Company does not own any real property. The Company owns personal property in the form of patents, licenses and office equipment. The Company currently leases its office and technology space in Tulsa, OK for $431 per month. The Company's offices are currently adequate and suitable for its operations. The Company will relocate its offices as the need arises. However, The Company currently has not entered into any negotiations with anyone to relocate its offices. ITEM 3. LEGAL PROCEEDINGS. We may from time to time bea party to various legal actions in the ordinary course of business. There can be no assurance that the Company will not be a party to litigation in the future that could have an adverse effect on the Company. ITEM 4. RESERVED. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information The Company's stock is traded under the symbol "EXNT" on the NASD OTC Bulletin Board, and the symbol "AOHMDW" on the Frankfurt, Berlin and Stuttgart Stock Exchanges in Germany. There can be no assurance that an active or regular trading market for the common stock will develop or that, if developed, will be sustained. Various factors, such as operating results, changes in laws, rules or regulations, general market fluctuations, changes in financial estimates by securities analysts and other factors may have a significant impact on the market of the Company securities. The market price for the securities of public companies often experience wide fluctuations that are not necessarily related to the operating performance of such public companies such as high interest rates or impact of overseas markets. The following table shows the reported high and low closing bid prices per share for our common stock based on information provided by the OTC Bulletin Board. The over-the-counter market quotations set forth for our common stock reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low Period from January1, 2010 to March31, 2010 $ $ Period from October1, 2009 to December31, 2009 $ $ Period from July1, 2009 to September30, 2009 $ $ Period from April1, 2009 to June30, 2009 $ $ Period from January1, 2009 to March31, 2009 $ $ Period from October1, 2008 to December31, 2008 $ $ Period from July1, 2008 to September30, 2008 $ $ Period from April1, 2008 to June30, 2008 $ $ 7 Table of Contents Holders There were approximately 120 stockholders of record of the Common Stock as of June 01, 2010. This does not reflect those shares held beneficially or in "street" name. Dividend Policy The Company has never declared or paid any cash dividends on its Common Stock, and the Company currently intends to retain any future earnings to fund the development of its business and therefore does not anticipate paying any cash dividends on its Common Stock in the foreseeable future. Future declaration and payment of dividends on its Common Stock, if any, will be determined in light of the then-current conditions, including the Company's earnings, operations, capital requirements, financial conditions, restrictions in financing agreements, and other factors deemed relevant by the Board of Directors. Recent Sales of Unregistered Securities None ITEM 6. SELECTED FINANCIAL DATA. This item is not applicable because we are a smaller reporting company. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following plan of operation, discussion of the results of operations and financial conditions should be read in conjunction with the financial statements and related notes appearing in this report. Overview EnXnet, Inc. was formed under the laws of the State of Oklahoma on March30, 1999 as Southern Wireless, Inc. It is a business and technology development enterprise engaged in the development, marketing, and licensing of emerging technologies and innovative business strategies and practices, focusing primarily on products, solutions, and services which support and enhance multimedia management. The Company currently can satisfy its current cash requirements for approximately 30 days and has a plan to raise additional working capital by the sale of shares of the Company common stock to select perspective individuals and from additional borrowings. This plan should provide the additional necessary funds required to enable the Company to continue marketing and developing its products until the Company can generate enough cash flow from sales to sustain its operations. The Company does not anticipate any significant cash requirements for the purchase of any facilities. The Company currently has one full-time employee on the payroll.The Company currently has arrangements with marketing affiliate Duplium for our DVDplus product and with One28 Marketing Group and Interactive Affinities for our ThinDisc product. Currently our employee and other outside consultants are used for the further development of our products. Results of Operations. Year Ended March31, 2010 Compared to Year Ended March31, 2009. 8 Table of Contents Revenues. Our revenues from operations for the years ending March 31, 2010 and 2009 were $12,540 and $18,698. Gross profits from these revenues were $2,740 and $12,271, respectively. Revenues for the year ended March 31, 2010 and 2009 consist of lease revenue on our DVDplus mold and royalty income from the production of DVDplus products. Operating Expenses. The Company incurred operating expenses for the years ended March 31, 2010 and 2009of $346,733 and $714,339. The decrease in operating expenses of $367,606 (51%) is attributed to an increase in consulting expense of $59,295 (55.6%); a decrease in depreciation and amortization expense of $80,676 (99%); an increase in bad debts expenses of $9,561(100%);a decrease in payroll expense of $186,140 (68.2%); a decrease in professional services of $151,251 (73.5%), other expenses decreased by $18,395. Consulting expenses for the year ended March31, 2010 increased $59,295 from the year ended March31, 2009. The increase in consulting expenses is due to a decrease in the valuation of the underlying common stock shares and common stock options issued for consulting services performed. The consulting expenses related to the issuance of common stock and options were $163,475 and $97,350 for the years ended March 31, 2010 and 2009, an increase of $66,125. The decrease in depreciation and amortization expense of $80,676 relates to an amortization of the license for the year ended March 31, 2009 of $80,506. We determined that the license had minimal value to us as of March 31, 2009 and reduced its value to a nominal amount. The decrease in payroll expenses of $186,140 relates to a reduction in employees from 4 to 1. The reduction also takes into account a reduction in compensation expense for options issued to employees. Prior year’s expenses included $97,488 in Black-Scholes option valuation while the current year included $25,521. Professional services expenses for the year ended March31, 2010 decreased $151,251 from the year ended March31, 2009. The decrease in professional services relates to a reduction in our use of attorneys in the patent filing process. We incurred net losses for the years ended March 31, 2010 and 2009 of $379,632 and $749,713 or $(0.016) and $(0.024) per share. Liquidity and Capital Resources. The Company from inception through June 3, 2010 has issued 36,108,429 shares of its Common Stock to officers, directors and others. The Company has little operating history and no material assets other than the license agreement for ClearVideo and DVDplus, and the patent for EnXcase and the pending patents for ThinDisc and Disc Security Tag. The Company has $24,289 in cash as of March31, 2010. The Company has a limited source of revenue from the lease of our DVDplus mold and royalties on DVDplus products and has incurred operating losses since inception. The Company has incurred operating losses each year since its inception and has had a working capital deficit at March 31, 2010 and 2009. The working capital deficit at March 31, 2010 and 2009 was $1,495,759 and $1,432,328, respectively. Current liabilities include notes payable, accrued interest on those notes and advances from the CEO and shareholders in the aggregate amount of $1,288,998 and $1,164,183, respectively. The adjusted working capital deficit without these related party liabilities for March 31, 2010 and 2009 is $206,761 and $268,145, respectively. These factors raise substantial doubt about the Company's ability to continue as a going concern. As a result of these factors, the Company's independent certified public accountants have included an explanatory paragraph in their reports on the Company's March 31, 2010 and 2009 financial statements which expressed substantial doubt about the Company's ability to continue as a going concern. Contractual Obligations. The Company at the present time has no material commitments for capital expenditures. If capital expenditures are required after operations commence, the Company will pay for the same through the sale of common stock; or through loans from third parties. There is no assurance, however, that such financing will be available and in the event such financing is not available, the Company may have to cease operations. 9 Table of Contents CRITICAL ACCOUNTING POLICIES AND ESTIMATES. Management's discussion and analysis of financial condition and results of operations are based upon our consolidated financial statements. These statements have been prepared in accordance with generally accepted accounting principles in the United States of America. Use of estimates in preparation of financial statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make certain estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, based on historical experience, and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The following critical accounting policies rely upon assumptions, judgments and estimates and were used in the preparation of our consolidated financial statements: Licenses The costs associated with acquiring exclusive licensing rights to patented technology have been capitalized and are being charged to expense using the straight line method of amortization over ten years, the estimated remaining useful lives of the patents. In accordance with the provisions of Statement of Financial Accounting Standards ("SFAS") No.142, "Goodwill and Other Intangible Assets", management of the Company reviews the carrying value of its intangible assets on a regular basis. Estimated undiscounted future cash flows from the intangible assets are compared with the current carrying value. Reductions to the carrying value are recorded to the extent the net book value of the property exceeds the estimate of future discounted cash flows. Revenue Recognition Revenue is generally recognized and earned when all of the following criteria are satisfied: a) persuasive evidence of sales arrangements exists; b) delivery has occurred; c) the sales price is fixed or determinable, and d) collectability is reasonably assured. Persuasive evidence of an arrangement is demonstrated via a purchase order from our customers. Delivery occurs when title and all risks of ownership are transferred to the purchaser which generally occurs when the products are shipped to the customer. No right of return exists on sales of products except for defective or damaged products. The sales price to the customer is fixed upon acceptance of purchase order. To assure that collectability is reasonably assured we perform ongoing credit evaluations of all of our customers. Fair Value of Financial Instruments The carrying amounts reported in the balance sheets as of March31, 2010 and 2009 for cash equivalents and accounts payable and accrued expenses approximate fair value because of the immediate or short-term maturity of these financial instruments. Contingent Liability In accordance with Statement of Financial Accounting Standards Interpretation No.14, we may have certain contingent liabilities with respect to material existing or potential claims, lawsuits and other proceedings. We accrue liabilities when it is probable that future cost will be incurred and such cost can be measured. OffBalance Sheet Arrangements We currently have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. 10 Table of Contents ITEM 8. FINANCIAL STATEMENTS The information for this Item is included beginning on Page F-1 of this Annual Report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Pattillo, Brown & Hill, LLP is the Company's independent auditor. At no time has there been any disagreement with such accountants regarding any matter of accounting principals or practices, financial statement disclosure, or auditing scope or procedure. ITEM 9A(T) CONTROL AND PROCEDURES (a)Evaluation of disclosure controls and procedures. Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act), as of the end of the period covered by this Annual Report. Our management, including our Chief Executive Officer and Chief Financial Officer, does not expect that our disclosure controls and procedures will prevent all errors and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system's objectives will be met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues, errors, and instances of fraud, if any, have been or will be detected. The inherent limitations include, among other things, the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Controls and procedures also can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management or employee override of the controls and procedures. The design of any system of controls and procedures is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls and procedures may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. If and when management learns that any control or procedure is not being properly implemented, (a) it immediately reviews our controls and procedures to determine whether they are appropriate to accomplish the control objective and, if necessary, modifies and improves our controls and procedures to assure compliance with our control objectives, (b) it takes immediate action to cause our controls and procedures to be strictly adhered to, (c) it immediately informs all relevant managers of the requirement to adhere to such controls, as well as all relevant personnel throughout our organization, and (d) it implements in our training program specific emphasis on such controls and procedures to assure compliance with such controls and procedures. The development, modification, improvement, implementation and evaluation of our systems of controls and procedures is a continuous project that requires changes and modifications to them to remedy deficiencies, to improve training, and to improve implementation in order to assure the achievement of our overall control objectives. Based upon the evaluation of our disclosure controls and procedures, our Chief Executive Officer and Chief Financial Officer have concluded that, subject to the limitations noted above, our disclosure controls and procedures as of the end of the period covered by this Annual Report were effective to ensure that material information relating to us and our consolidated subsidiaries is made known to them by others within those entities to allow timely decisions regarding required disclosures. 11 Table of Contents (b)Management’s Report on Internal Control Over Financial Reporting. Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting for the Company as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. The Company's internal control over financial reporting is designed to provide reasonable assurance to the Company's management and board of directors regarding the preparation and fair presentation of published financial statements and the reliability of financial reporting. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Our management team as of March 31, 2010 conducted an assessment of the effectiveness of our internal control over financial reporting based on the criteria provided in the Securities and Exchange Commission’s Interpretive Guidance regarding management’s report on internal control over financial reporting (Release No.34-55929). Based on such assessment, we believe that, as of March31, 2010, the Company's internal control over financial reporting is effective. This annual report does not include an attestation report of the company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the company to provide only management's report in this annual report. Changes in Internal Control Over Financial Reporting During the period covered by this Annual Report, there have been no changes in our internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION. Not applicable. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERANCE. Directors and Executive Officers Set forth below are the names, ages, and positions of each of our executive officers and directors, together with such person's business experience during the past five (5) years. Name Age Position(s) Ryan Corley 66 President, Chief Executive Officer, Chairman of the Board of Directors Stephen Hoelscher 51 Chief Financial Officer, Treasurer Richard W Martel, Jr. 52 Director Linda Howard 63 Secretary Ryan Corley - President, CEO, and a member of the Board of Directors. Mr.Corley has served as president and a member of the Board of Directors of the Company since February5, 2000. Mr. Corley is the managing member of Treasure Finders LLC since it was founded on September 9, 2009. Mr. Corley became the Co-Managing member of San Juan Minerals, LLC in April2006. In April2004 Mr.Corley became a co-founder and co-managing member of Castaway Record Company, LLC and OneDisc Distribution Co., LLC. Mr.Corley resigned these positions in October2004 and became a Member of the Board of Directors of both companies at that time. In January2005 Mr.Corley resigned from the Board of Directors of Castaway Record Company, LLC and OneDisc Distribution Co., LLC and does not hold any position in these companies. Mr.Corley received a Bachelor of Science in Business Administration and a Masters in Business Administration from the University of Tulsa. 12 Table of Contents Stephen Hoelscher - Chief Financial Officer and Treasurer Mr.Hoelscher has been Chief Financial Officer of the Company since May21, 2004 and has been providing accounting consulting services to the Company since January2001. Mr.Hoelscher is a Certified Public Accountant and has 30 years of accounting and auditing experience. Prior to joining the Company, Mr.Hoelscher was and continues to be the CFO for Mastodon Ventures, Inc., a financial consulting business in Austin, Texas since June2000. In January2006, Mr. Hoelscher became a director, secretary and CFO of Anpath Group, Inc, a North Carolina based small publicly traded company. Mr.Hoelscher will continue his work with EnXnet, Mastodon and Anpath and does not anticipate that this will interfere with his work for the Company. Mr.Hoelscher received a Bachelor of Business Administration from WestTexasA&MUniversity (formerly WestTexasStateUniversity) in Canyon, Texas in 1981. Richard W. Martel Jr. - Member of the Board of Directors Mr.Martel was elected to the Board of Directors and began serving on October1, 2006. Since November1999, Mr.Martel has been the co-founder and President of Gem Depot, Inc which is an ecommerce company that sells and distributes gemstones, gold and jewelry over the internet. Mr.Martel is also the co-founder and Vice-President of Detekt Corporation, a company that provides nondestructive infrared services to diagnose electrical and roofing problems for facilities. Detekt was founded in April1986. Mr.Martel received his B.S. in Chemistry from OklahomaStateUniversity in Stillwater, Oklahoma in 1981 and a MBA in Telecommunications Management from St.EdwardsUniversity in Austin, Texas in 1998. Linda Howard – Corporate Secretary Ms.Howard has been employed by the Company since July2001 and has served in the capacity of executive assistant. Prior to coming to the Company she managed Sooner Beauty Supply in Tulsa, OK from May1998 to June2001. Ms.Howard has worked with management for Doctor's Hospital; OTASCO; Yellow Freight System; Blue Cross and Blue Shield; and Skelly Oil Company. Ms.Howard attended TulsaCommunity College. Election of Officers and Directors All directors hold office until the next annual meeting of shareholders and until their successors have been elected and qualified. The Company's officers are elected by the Board of Directors after each annual meeting of the Company's shareholders and hold office until their death, or until they resign or have been removed from office. Compensation of Directors It is intended that each member of our board of directors who is not also an employee (a “non-employee director”) will receive an annual retainer in shares of our common stock as determined by our board of directors and all directors will be reimbursed for costs and expenses related to attending meetings of the board of directors or committees of the board of directors on which they serve. Our employee directors will not receive any additional compensation for serving on our board of directors or any committee of our board of directors, and our non-employee directors will not receive any compensation from us for their roles as directors other than the stock and stock option grants. Committees of the Board of Directors The Board of Directors currently consists of two members and the entire Board acts as the Company’s audit committee. There are no other committees of the Board. The board meets as needed. Audit Committee and Code of Ethics. The entire Board serves as the audit committee of the Company. We have not adopted an audit committee charter or made a determination as to whether any of our directors would qualify as an audit committee financial expert. The Company has not yet adopted a code of ethics applicable to its chief executive officer and chief accounting officer, or persons performing those functions, because of the small number of persons involved in management of the Company. 13 Table of Contents Family Relationships There are no family relationships among our officers or directors. Legal Proceedings Based on our inquiries of all of our officers and directors, we are not aware of any pending or threatened legal proceedings involving any of our officers or directors that would be material to an evaluation of our management. ITEM 11. EXECUTIVE COMPENSATION. The following table sets forth certain information concerning all cash and non-cash compensation awarded to, earned by or paid to our Chief Executive Officer and other executive officers whose total compensation exceeded $100,000 for the fiscal years ended March31, 2010 and 2009. Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Total Ryan Corley, President and Chief Executive Officer -0- -0- -0- -0- -0- Ryan Corley, President and Chief Executive Officer -0- -0- -0- (1) There is a stock option plan for the benefit of the Company's officers and directors. There is no pension, or profit sharing plan for the benefit of the Company's officers and directors. Employment Agreements We do not have an employment agreement with our CEO. Mr. Corley. Other Compensation We may issue to our independent directors stock options and common stock as compensation as determined by the Board of directors. Stock option Plan 2001 Stock Option Plan We adopted our 2001 Stock Option Plan on July24, 2001. The plan provides for the grant of options intended to qualify as “incentive stock options” and options that are not intended to so qualify or “non-statutory stock options”. The total number of shares of common stock reserved for issuance under the plan is 3,000,000 shares. We have issued 2,380,800 stock options that are outstanding at March31, 2010. The plan is administered by our board of directors, which selects the eligible persons to whom options or stock awards shall be granted, determines the number of shares subject to each option or stock award, the exercise price therefore and the periods during which options are exercisable, interprets the provisions of the plan and, subject to certain limitations, may amend the plan. Each option or stock award granted under the plan shall be evidenced by a written agreement between us and the optionee. 14 Table of Contents Grants may be made to our employees that includes officers and directors and to certain consultants and advisors. The exercise price for incentive stock options granted under the plan may not be less than the fair market value of the common stock on the date the option is granted. The exercise price for non-statutory options is determined by the board of directors. Incentive stock options granted under the plan have a maximum term of ten years. Options granted under the plan are not transferable, except by will and the laws of descent and distribution. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END OPTION AWARDS Number of Securities Underlying Unexercised Options (#) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Name Exercisable Unexercisable Ryan Corley -0- $ Richard Martel Jr. -0- $ Stephen Hoelscher -0- $ Linda Howard -0- $ Compensation of Directors DIRECTOR COMPENSATION Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Non-Qualified Deferred Compensation Earnings All Other Compensation Total Ryan Corley - Richard Martel Jr. - 15 Table of Contents Securities Authorized for Issuance under Equity Compensation Plans The following table shows information about securities authorized for issuance under our equity compensation plans as of March31, 2010: Plan Category Number of Securities to be issued upon exercise of outstanding options (a) Weighted- average exercise price of outstanding (b) Number of Securities remaining for future issuance under equity compensation plans(excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders -0- $ -0- -0- Total $ ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth certain information as of March31, 2010 regarding the beneficial ownership of our common stock by (i) each person who, to our knowledge, beneficially owns more than 5% of our Common Stock; (ii) each of our directors and named executive officers; and (iii) all of our named executive officers and directors as a group: Name and address of Beneficial Owner (2) Amount (1) Percent of Class Directors and Named Executive Officers: Ryan Corley (3) % Steve Hoelscher (4) % Richard W Martel, Jr. (5) * Linda Howard (6) * All directors and named executive officers as a group (4 persons) % Other 5% or Greater Beneficial Owners -0- N/A * Less than 1%. (1)Beneficial ownership is calculated based on 36,108,429 shares of our common stock issued and outstanding. Beneficial ownership is determined in accordance with Rule13d-3 of the Securities and Exchange Commission. The number of shares beneficially owned by a person includes shares of common stock subject to options or warrants held by that person that are currently exercisable or exercisable within 60 days following the date hereof. The shares issuable pursuant to those options or warrants are deemed outstanding for computing thepercentage ownership of the person holding these options and warrants but are not deemed outstanding for the purposes of computing thepercentage ownership of any other person. The persons and entities named in the table have sole voting and sole investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable. (2)The address for the directors and named executive officers is c/o EnXnet, Inc 11ine St, Suite 92Tulsa, OK74116. (3)Includes 700,000 shares of common stock issuable upon the exercise of options at an average price of $.52 per share. (4)Includes 325,000 shares of common stock issuable upon the exercise of options at an average price of $.40 per share. (5)Includes 65,000 shares of common stock issuable upon the exercise of options at an average price of $.35 per share. (6)Includes 255,000 shares of common stock issuable upon the exercise of options at an average price of $.41 per share. 16 Table of Contents ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE. Our CEO, Ryan Corley, has made advances to the Company in prior years. During the year ended March31, 2010 and 2009, the CEO made additional unsecured advances totaling $12,593 and $27,780. During the year ended March31, 2010 and 2009 the Company made payments on these advances of $2,000 and $41,672. At March31, 2010 and 2009, advances from the CEO were $46,580 and $35,987, respectively. An entity controlled by the CEO made unsecured advances totaling $64,600 and $64,000 during the year ended March31, 2010 and 2009. During the year ended March31, 2010 and 2009 the Company charged this entity $1,200 and $6,000 for office space use and reduced these advances by that amount. The entity converted $81,000 of the advances into notes payable bearing interest of 3% during the year ended March 31, 2009. The entity converted $20,000 and $48,900 of the advances into notes payable bearing interest of 3% and 2%, respectively, during the year ended March 31, 2010. At March31, 2010 and 2009, advances from the entity controlled by the CEO were $-0- and $5,500 and notes payable totaled $149,900 and $81,000. Accrued interest owed on these notes at March31, 2010 and 2009 is $3,547 and $629. These notes and accrued interest are convertible into 2,438,509 and 1,020,357 shares of Rule144 restricted common stock of the company. The Company has notes payable to the CEO in the aggregate amount of $611,625 and $614,558 as of March31, 2010 and 2009. Accrued interest owed on these notes at March31, 2010 and 2009 is $174,390 and $182,202. These notes and accrued interest are convertible into 11,759,189 and 6,022,399 shares of Rule144 restricted common stock of the company. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Audit Fees Our board of directors appointed Pattillo, Brown & Hill, L.L.P. as independent auditors to audit our financial statements for the year ended March31, 2010 and 2009. The aggregate fees billed by Pattillo, Brown and Hill, L.L.P. for professional services rendered for the audits of our annual financial statements included in this Annual report on Form10K for the fiscal years ended March31, 2010 and March31, 2009 were $22,584 and $26,836, respectively. Audit Related Fees For the Company's fiscal year ended March31, 2010 and 2009, we were not billed for professional services rendered for any audit related fees. Tax Related Fees For the Company's fiscal year ended March31, 2010 and 2009, we were not billed for professional services rendered for tax compliance, tax advice, and tax planning. All Other Fees The Company did not incur any other fees related to services rendered by our principal accountants for the fiscal years ended March31, 2010 and 2009. ITEM 15.
